STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

TROY PARRIA NO. 2022 CW 0598
VERSUS
LOUISIANA CITIZENS PROPERTY SEPTEMBER 12, 2022

INSURANCE CORPORATION

 

In Re: Louisiana Citizens Property Insurance Corporation,
applying for supervisory writs, 32nd Judicial District
Court, Parish of Terrebonne, No. 192552.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.
WRIT DENIED.

JEW
WIL

Penzato, J., concurs and would deny the writ application on
the showing made.

COURT OF APPEAL, FIRST CIRCUIT

A.Son)

DEPUTY CLERK OF COURT
FOR THE COURT